       Case 2:06-cr-20411-RHC-SDP ECF No. 325 filed 08/13/20                                                     PageID.1589              Page 1 of 1
MIED 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to The First Step Act of 2018              Page 1 of 2 (Page 2 Not for Public Disclosure)


                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of Michigan

                         United States of America
                                    v.                                                  )
                                                                                        )
                            RUDOLPH WILLIAMS                                            ) Case No: 06-20411-1
                                                                                        ) USM No: 40674-039
Date of Original Judgment:         2/10/2011                                            )
Date of Previous Amended Judgment:                                                      ) Pro Se Rudolph Williams
(Use Date of Last Amended Judgment if Any)                                                  Defendant’s Attorney



                    ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            UNDER THE FIRST STEP ACT OF 2018

         Upon motion of u    ✔ the defendant   u the Director of the Bureau of Prisons u the court
         u stipulation of the parties
for a reduction in the term of imprisonment under the provision of Section 404(b) of The First Step Act of 2018, and
considering sections 2 and 3 of the Fair Sentencing Act of 2010;

            IT IS ORDERED that the motion is:
            ✔ DENIED. u GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
            u
the last judgment issued) of                    months is reduced to                                     .
                                                 (Complete Parts I and II of Page 2 when motion is granted)

The remainder of the original sentence is unchanged.
Mr. Williams's guideline range was ultimately calculated under the provisions of 18:USC:§924(j)(1) and §2A1.1, First Degree
Murder; therefore he is not eligible for a reduction of sentence.




Except as otherwise provided, all provisions of the judgment dated                                                            shall remain in effect.
IT IS SO ORDERED.

Order Date:          August 12, 2020                                      s/Robert H. Cleland
                                                                                                               Judge’s signature


Effective Date:                                                           Robert H. Cleland, U.S. District Judge
                        (if different from order date)                                                       Printed name and title
